Citation Nr: 0306730	
Decision Date: 04/08/03    Archive Date: 04/14/03

DOCKET NO.  02-12 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the claimant has legal entitlement to VA death 
benefits.


REPRESENTATION

Appellant represented by:	Bayani B. Labayog


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel




INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2001 decision by the Department of Veterans 
Affairs (VA) Manila, Philippines, Regional Office (RO).  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the claimant's appeal.  

2.  During service, the former service member appeared before 
a General Court Martial in April 1946 and was found guilty of 
violating the 95th Article of War.  

3.  The former service member was sentenced in May 1946.

4.  On September 9, 1949, the U. S. Department of the Army 
certified that the character of former service member's 
separation from service was under dishonorable conditions.  


CONCLUSION OF LAW

The character of the former service member's discharge is 
considered a bar to the receipt of VA benefits.  38 U.S.C.A. 
§§ 101(2), 501, 5303 (West 2002); 38 C.F.R. § 3.12 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
in November 2000 which emphasized VA's obligation to notify 
claimants what information or evidence is needed to 
substantiate a claim and which affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002).  The law applies to all claims filed on or after 
the date of its enactment or filed before the date of 
enactment and not yet subject to a final decision as of that 
date because of an appeal filed which abated the finality of 
the decision appealed.  38 U.S.C.A. § 5107, Note (West 2002).  
In addition, VA promulgated regulations that implement the 
statutory changes effected by the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)) (2002).  These regulations, 
likewise, apply to any claim for benefits received by VA on 
or after November 9, 2000, as well as to any claim filed 
before that date but not yet decided by VA as of that date, 
except as specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of the 
decision in July 2001; the statement of the case (SOC) dated 
in June 2002; multiple development letters concerning 
verification of the status and character of the former 
service member's service; and the notification to the 
claimant of the VCAA included in the June 2002 SOC, the RO 
provided the claimant with the applicable law and regulations 
and gave her adequate notice as to the evidence needed to 
substantiate her claim.  The RO specifically advised the 
appellant that they would assist her in obtaining records if 
she identified those records.  Thus, the Board is satisfied 
that the RO has provided all notice as required by the VCAA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With respect to the duty to assist, the RO has secured 
relevant service department documentation pertaining to the 
claimant's claim.  The Board finds that the duty to assist 
the claimant with the development of her claim is satisfied.  
38 U.S.C.A. § 5103A (West 2002).  

Analysis

The claimant maintains that her deceased spouse's discharge 
from service was honorable and that as a result, she is 
entitled to VA death benefits.  As a threshold matter, the 
Board notes that the governing law defines a "veteran" as a 
person "who was discharged or released [from service] under 
conditions other than dishonorable."  38 U.S.C.A. § 101(2).  
Accordingly, a person seeking eligibility for VA benefits 
must establish that he is a veteran and was discharged under 
conditions other than dishonorable.  VA regulations set out 
conditions under which discharge or release from service 
constitutes a bar to the payment of benefits; however, 
benefits will not be barred if it is found that the person 
was insane at the time of committing the offense causing such 
discharge or release or unless otherwise specifically 
provided.  38 U.S.C.A. § 5303; 38 C.F.R. § 3.12(b).  A 
veteran receiving a discharge under other than honorable 
conditions may be considered to have been discharged under 
dishonorable conditions under certain circumstances.  
Benefits are not payable when the former service member was 
discharged or released under certain conditions, including by 
reason of the sentence of a general court-martial.  38 C.F.R. 
§ 3.12(c)(2).  

Moreover, an other-than-honorable- conditions discharge based 
upon willful and persistent misconduct is considered to have 
been issued under dishonorable conditions.  See 38 C.F.R. § 
3.12(d)(4).  A discharge because of a minor offense, however, 
will not be considered willful and persistent misconduct if 
service was otherwise honest, faithful and meritorious.  Id.  
Thus, if a veteran's offense is determined not to have been 
minor, that is the end of the inquiry.  See Struck v. Brown, 
9 Vet. App. 145 (1996); Camarena v. Brown, 6 Vet. App. 565 
(1994).  In this regard, VA has broad discretion to define 
the character of service when benefits may be denied.  Id.  

Based on the evidence of record, the Board must conclude that 
the former service member did not attain the status of a 
veteran due to his discharge under dishonorable conditions.  
38 C.F.R. § 3.12.  Under the prevailing law and regulations, 
the character of his discharge will constitute a bar to VA 
benefits unless an exception applies.  In this case, no 
exception is applicable.  

On September 9, 1949, the U. S. Department of the Army 
certified that the former service member served in Recognized 
Guerilla Service from December 1944 to November 1945 and in 
the Regular Philippine Army from November 1945 to June 1946.  
Also noted at that time was that the former service member's 
separation from service was issued under "dishonorable" 
conditions.  A review of the service records reveals that the 
former service member appeared before a General Court Martial 
on April 26, 1946, and was found guilty at that time of 
violating the 95th Article of War.  He was sentenced as a 
result to be confined at hard labor at such place as the 
reviewing authority may direct for one (1) year, 8 months and 
21 days, to forfeit all pay and allowances and to be 
dishonorably discharged from the service.  In a letter dated 
on September 28, 1949, the RO informed the former service 
member that he was not entitled to compensation benefits due 
to the character of his discharge.  In another letter from 
the adjudication officer dated on January 12, 1953, the 
former service member was again informed that no change was 
warranted in the prior determination of ineligibility for VA 
benefits due to the character of his discharge.  

The Board recognizes a letter dated in August 1953 sent by 
the former service member to the effect that he had been 
cleared of any negative charges and was honorably discharged 
by the Armed Forces of the Philippines.  The RO issued a 
letter in response that only service department findings are 
binding on the VA and absent evidence to the contrary, the 
determination made by the U. S. Department of the Army was 
confirmed.  See Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  

Further, the claimant has submitted several documents to 
substantiate her claim, including a record from the Loyalty 
Status Board (LSB) indicating that Congress of the 
Philippines passed the Amnesty Proclamation No. 51 providing 
amnesty to collaborators.  The U. S. Government, however, was 
not a party to that proclamation and as such, does not 
recognize it as effective in this case.  The claimant has 
also submitted a copy of Special Order No. 173 issued by the 
Armed Forces of the Philippines showing that the former 
service member was honorably discharged from the service as 
well as copies of DD Forms 149 and 293 dated in August 2001 
as proof of a request for a correction of the former service 
member's type of discharge from dishonorable to honorable.  

Despite the evidence submitted by the claimant in support of 
entitlement to VA benefits, the Board concludes that the 
weight of the evidence establishes that the former service 
member's discharge was dishonorable for VA benefits purposes, 
and that none of the exceptions to the bar of entitlement to 
VA benefits applies.  Accordingly, the appeal must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  As the 
preponderance of the evidence is against the claimant's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 55- 57 (1991).  




ORDER

As the character of the former service member's discharge 
from service constitutes a bar to certain VA benefits, the 
appeal is denied.



_____________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

